Exhibit 10.1

STONEMOR

AMENDED AND RESTATED

2019 LONG-TERM INCENTIVE PLAN

Section 1.    Purpose of the Plan. The StoneMor Amended and Restated 2019
Long-Term Incentive Plan (the “Plan”) has been adopted on by StoneMor GP LLC, a
Delaware limited liability company, the general partner (“General Partner”) of
StoneMor Partners L.P., a Delaware limited partnership (the “Partnership”),
effective as of March 27, 2019 (the “Effective Date”). The Plan is intended to
promote the interests of the General Partner, the Company, and their Affiliates
by providing to Employees, Consultants and Directors incentive compensation
awards to encourage superior performance. The Plan is also contemplated to
enhance the ability of the General Partner, the Company, and their Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Company and to encourage them to devote their best
efforts to advancing the business of the Company.

The Plan as set forth herein constitutes an amendment and restatement of the
StoneMor Amended and Restated 2018 Long-Term Incentive Plan, which was adopted
by the General Partner on August 22, 2018 (the “Prior Plan”). The Plan as set
forth herein shall supersede and replace in its entirety the Prior Plan and any
predecessor plans (including the StoneMor Partners L.P. 2014 Long-Term Incentive
Plan).

Section 2.    Definitions. For purposes of the Plan, capitalized terms used but
not otherwise defined herein shall have the meanings set forth below:

“409A Award” means an Award that constitutes a “deferral of compensation” within
the meaning of the 409A Regulations, whether by design, due to a subsequent
modification in the terms and conditions of such Award or as a result of a
change in applicable law following the date of grant of such Award, and that is
not exempt from Section 409A of the Code pursuant to an applicable exemption.

“409A Regulations” means the applicable Treasury regulations and other
interpretive guidance promulgated pursuant to Section 409A of the Code.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
Unit Award, Substitute Award, Other Unit Based Award, Cash Award, Distribution
Equivalent Right (whether granted alone or in tandem with respect to another
Award (other than a Restricted Unit or Unit Award) or Performance Award, in each
case, granted under the Plan.

“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.



--------------------------------------------------------------------------------

“Board” means the Board of Directors of the General Partner or, if applicable,
of the Corporation, as successor to the Partnership.

“Cash Award” means an Award denominated in cash granted under Section 6(f)
hereof.

“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events, except as otherwise provided in an Award Agreement:

(a)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than (i) members, limited
partners, or other owners (as applicable) of the General Partner, the
Partnership, or an Affiliate of either the General Partner or the Partnership,
or (ii) the owners of the Corporation or any of its Affiliates, shall become the
beneficial owner, by way of merger, consolidation, recapitalization,
reorganization, or otherwise, of 50% or more of the voting power of the voting
securities of the General Partner, the Partnership, or the Corporation, as
applicable;

(b)    either (i) the members or limited partners (as applicable) of the General
Partner or the Partnership, or (ii) the owners of the Corporation, approve, in
one transaction or a series of transactions, a plan of complete liquidation of
the General Partner, the Partnership, or the Corporation (as applicable);

(c)    the sale or other disposition by either (i) either the General Partner or
the Partnership, or (ii) the owners of the Corporation, of all or substantially
all of the assets of the General Partner, the Partnership, or the Corporation
(as applicable) in one or more transactions to any Person other than an
Affiliate of the General Partner, the Partnership, or the Corporation;

(d)    the General Partner or an Affiliate of the General Partner or the
Partnership ceases to be the general partner of the Partnership; or

(e)    any other “change in the effective control” of the Corporation within the
meaning of Treasury Regulation § 1.409A-3(i)(5)(vi), whereby a majority of the
members of the Board are replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election.

Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
for purposes of triggering the exercisability, settlement, or other payment or
distribution of such 409A Award shall not occur unless that Change of Control
also constitutes a “change in the ownership of a corporation,” a “change in the
effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets,” in each case, within the meaning
of 1.409A-3(i)(5) of the 409A Regulations, and as applied to non-corporate
entities, if applicable.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation, Nominating and Governance Committee of the
Board (or any successor thereto), as it may be renamed from time to time.

 

2



--------------------------------------------------------------------------------

“Company” means the Partnership, along with the Corporation as successor to the
Partnership.

“Corporation” means StoneMor Inc., a Delaware corporation or such other entity
that succeeds to the Partnership.

“Consultant” means an individual who renders consulting or advisory services to
the General Partner, the Company, or an Affiliate of either.

“Director” means a member of the Board or the board of directors of an Affiliate
of the General Partner or the Corporation, as applicable.

“Distribution Equivalent Right” or “DER” means a contingent right, granted alone
or in tandem with a specific Award (other than a Restricted Unit or Unit Award)
under Section 6(g) hereof, to receive with respect to each Unit subject to the
Award an amount in cash, Units and/or Phantom Units, as determined by the
Committee in its sole discretion, equal in value to the distributions or
dividends made by the Company with respect to a Unit during the period such
Award is outstanding.

“Employee” means an employee of the General Partner, the Company, or an
Affiliate of the General Partner or the Company. An employee on leave of absence
may be considered as still in the employ of the General Partner, the Company, or
an Affiliate of the General Partner or the Company for purposes of eligibility
for participation in this Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, on any relevant date, the closing sales price of a
Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading), as reported in The Wall Street Journal (or
other reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of the 409A
Regulations (specifically, Section 1.409A-l(b)(5)(iv)(B) of the 409A
Regulations).

“ISO” means an Option intended to be and designated as an “incentive stock
option” within the meaning of Section 422 of the Code.

“Nonstatutory Option” means an Option that is not an ISO.

“Option” means a right, granted under Section 6(b) hereof, to purchase Units at
a specified price during specified time periods, which may be either an ISO or a
Nonstatutory Option.

“Other Unit Based Award” means an Award granted under Section 6(f) hereof that
may be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Units.

“Participant” means Person who has been granted an Award under the Plan that
remains outstanding, including a Person who is no longer an Employee,
Consultant, or Director.

 

3



--------------------------------------------------------------------------------

“Performance Award” means a right granted under Section 6(i) hereof to receive
an Award based upon performance conditions specified by the Committee.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency, or political subdivision thereof or other entity.

“Phantom Unit” means a notional Unit granted under Section 6(d) hereof which
upon vesting entitles the Participant to receive, at the time of settlement
(which may or may not be coterminous with the vesting schedule of the Award), a
Unit, an amount of cash equal to the Fair Market Value of a Unit, or a
combination thereof, as determined by the Committee in its sole discretion.

“Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.

“Restricted Unit” means a Unit granted under Section 6(d) hereof that is subject
to a Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under Section 16 of the
Exchange Act or any successor rule or regulation thereto as in effect from time
to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Substitute Award” means an Award granted under Section 6(h) hereof in
substitution for a similar award as a result of certain business transactions.

“Unit Distribution Right” or “UDR” means a distribution or dividend made by the
Company with respect to a Restricted Unit.

“Unit” means a common unit of the Partnership and such other securities as may
be substituted or resubstituted for common units of the Partnership pursuant to
Section 7, including but not limited to shares of the Corporation’s common
stock.

“Unit Appreciation Right” or “UAR” means a contingent right granted under
Section 6(c) hereof that entitles the holder to receive, in cash or Units, as
determined by the Committee in its sole discretion, an amount equal to the
excess of the Fair Market Value of a Unit on the exercise date of the Unit
Appreciation Right (or another specified date) over the exercise price of the
Unit Appreciation Right.

 

4



--------------------------------------------------------------------------------

“Unit Award” means a grant under Section 6(e) hereof of a Unit that is not
subject to a Restricted Period.

Section 3.    Administration.

(a)    Authority of the Committee. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Employees, Consultants and Directors
as Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Units to be covered by Awards;
(iv) determine the terms and conditions of any Award, consistent with the terms
of the Plan, which terms may include any provision regarding the acceleration of
vesting or waiver of forfeiture restrictions or any other condition or
limitation regarding an Award, based on such factors as the Committee shall
determine, in its sole discretion; (v) determine whether, to what extent, and
under what circumstances Awards may be vested, settled, exercised, canceled, or
forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and delegate to and appoint such
agents as it shall deem appropriate for the proper administration of the Plan;
and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate.

(b)    Manner and Exercise of Committee Authority. At any time that a member of
the Committee is not a Qualified Member, any action of the Committee relating to
an Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Company may be taken by (i) the
full Board, (ii) a subcommittee, designated by the Committee, composed solely of
two or more Qualified Members, or (iii) the Committee but with each such member
who is not a Qualified Member abstaining or recusing himself from such action;
provided, however, that upon such abstention or recusal the Committee remains
composed solely of two or more Qualified Members. An action, authorized by such
a subcommittee or by the Committee upon the abstention or recusal of such
non-Qualified Member(s), shall be the action of the Committee for all purposes
of the Plan. Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive, and binding upon all
Persons, including, without limitation, the General Partner, the Company, any
Affiliate, any Participant, and any beneficiary of a Participant. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting the power or authority of the
Committee. Subject to the Plan and any applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer of the General Partner or the Company, subject to such limitations on
such delegated powers and duties as the

 

5



--------------------------------------------------------------------------------

Committee may impose, if any, and provided that the Committee may not delegate
its duties where such delegation would violate state corporate law, or with
respect to making Awards to, or otherwise with respect to Awards granted to,
Participants who are subject to Section 16(b) of the Exchange Act. Upon any such
delegation, all references in the Plan to the “Committee,” other than in
Section 7, shall be deemed to include the Chief Executive Officer. Any such
delegation shall not limit the Chief Executive Officer’s right to receive Awards
under the Plan; provided, however, the Chief Executive Officer may not grant
Awards to himself, a Director or any executive officer of the General Partner,
the Company, or an Affiliate, or take any action with respect to any Award
previously granted to himself, an individual who is an executive officer or a
Director. Under no circumstances shall any such delegation result in the loss of
an exemption under Rule 16b-3(d)(1) for Awards granted to Participants subject
to Section 16 of the Exchange Act in respect of the Company.

(c)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or employee of the General Partner, the Company,
or their Affiliates or the General Partner’s or the Company’s legal counsel,
independent auditors, consultants, or any other agents assisting in the
administration of the Plan. Members of the Committee and any officer or employee
of the General Partner, the Company, or any of their Affiliates acting at the
direction or on behalf of the Committee shall not be personally liable for any
action or determination taken or made in good faith with respect to this Plan,
and shall, to the fullest extent permitted by law, be indemnified and held
harmless by the General Partner or the Company with respect to any such action
or determination.

(d)    Exemptions from Section 16(b) Liability. It is intended under this Plan
that the grant of any Awards to, or other transaction by, a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to Rule 16b-3 or another applicable exemption (except
for transactions acknowledged by the Participant in writing to be non-exempt).
Accordingly, if any provision of the Plan or any Award Agreement does not comply
with the requirements of Rule 16b-3 or such other exemption as then applicable
to any such transaction, such provision shall be construed or deemed amended to
the extent necessary to conform to the applicable requirements of Rule 16b-3 or
such other exemption.

Section 4.    Units.

(a)    Limits on Units Deliverable. Subject to adjustment as provided in
Section 4(c) and Section 7, the number of Units that may be delivered with
respect to Awards under the Plan is 4,000,000 Units, plus any Units available
for delivery under the StoneMor Partners L.P. 2014 Long-Term Incentive Plan,
and, commencing with the first business day of each calendar year, the Board may
increase such maximum aggregate number of Units by up to 100,000 Units per year,
and the aggregate of all such Units shall be available for the issuance of Units
upon the exercise of ISOs. Units withheld from an Award or surrendered by a
Participant to satisfy the Company’s or an Affiliate’s tax withholding
obligations (including the withholding of Units with respect to Restricted
Units) or to satisfy the payment of any exercise price with respect to the Award
(all such Awards to include any Awards granted under the Prior Plan or the
StoneMor Partners L.P. 2014 Long-Term Incentive Plan) shall not be considered to
be Units

 

6



--------------------------------------------------------------------------------

delivered under the Plan for this purpose. If any Award (including any Award
granted under the Prior Plan or the StoneMor Partners L.P. 2014 Long-Term
Incentive Plan) is forfeited, cancelled, exercised, settled in cash, or
otherwise terminates or expires without the actual delivery of Units pursuant to
such Award (the grant of Restricted Units is not a delivery of Units for this
purpose), the Units subject to such Award shall again be available for Awards
under the Plan (including Units not delivered in connection with the exercise of
an Option or Unit Appreciation Right). There shall not be any limitation on the
number of Awards that may be granted and paid in cash.

(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award will consist, in whole or in part, of newly issued Units, Units
acquired in the open market, from any Affiliate, the Company or any other
Person, or any combination of the foregoing, as determined by the Committee in
its discretion.

(c)    Anti-dilution Adjustments. Notwithstanding anything contained in
Section 7, with respect to any “equity restructuring” event that could result in
an additional compensation expense to the General Partner or the Company
pursuant to the provisions of Financial Accounting Standards Board, Accounting
Standards Codification, Topic 718—Stock Compensation, as amended, or any
successor accounting standard (“ASC 718”) if adjustments to Awards with respect
to such event were discretionary, the Committee shall equitably adjust the
number and type of Units covered by each outstanding Award and the terms and
conditions, including the exercise price and performance criteria (if any), of
such Award to equitably reflect such restructuring event and shall adjust the
number and type of Units (or other securities or property) with respect to which
Awards may be granted after such event. With respect to any other similar event
that would not result in an accounting charge under ASC 718 if the adjustment to
Awards with respect to such event were subject to discretionary action, the
Committee shall have complete discretion to adjust Awards in such manner as it
deems appropriate with respect to such other event. In the event the Committee
makes any adjustment pursuant to the foregoing provisions of this Section 4(c),
the Committee shall make a corresponding and proportionate adjustment with
respect to the maximum number of Units that may be delivered with respect to
Awards under the Plan as provided in Section 4(a) and the kind of Units or other
securities available for grant under the Plan.

Section 5.    Eligibility. Any Employee, Consultant or Director shall be
eligible to be designated a Participant and receive an Award under the Plan;
provided, that an Employee, Consultant or Director must be an “employee” (within
the meaning of General Instruction A.1(a) to Form S-8) of the Company or a
parent or subsidiary of the Company to be eligible to receive such an Award.

Section 6.    Awards.

(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 7(a)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment by the Participant, or
termination of the Participant’s service relationship with the General Partner,
the Company, or their Affiliates, and terms permitting a Participant to make
elections relating to his or her Award.

 

7



--------------------------------------------------------------------------------

Subject to Section 7(a), the Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under the Plan; provided, however, that the Committee shall not
have any discretion to accelerate the terms of payment of any Award that
provides for a deferral of compensation under Section 409A the Code and the 409A
Regulations if such acceleration would subject a Participant to additional taxes
under Section 409A the Code and the 409A Regulations.

(b)    Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Employees, Consultants and
Directors. However, the Committee may grant Options that are intended to comply
with Section 1.409A-l(b)(5)(i)(A) of the 409A Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Company or a corporation or other type of entity in a chain of corporations or
other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Company and ending with the corporation or other entity for which the Employee,
Consultant, or Director performs services. For purposes of this Section 6(b),
“controlling interest” means (i) the case of a corporation, ownership of stock
possessing at least 50% of total combined voting power of all classes of stock
of such corporation entitled to vote or at least 50% of the total value of
shares of all classes of stock of such corporation; (ii) in the case of a
partnership, ownership of at least 50% of the profits interest or capital
interest of such partnership; (iii) in the case of a sole proprietorship,
ownership of the sole proprietorship; or (iv) in the case of a trust or estate,
ownership of an actuarial interest (as defined in Section 1.414(c)-2(b)(2)(ii)
of the 409A Regulations) of at least 50% of such trust or estate. The Committee
may grant Options that are otherwise exempt from or compliant with Section 409A
of the Code to any eligible Employee, Consultant or Director. The Committee
shall have the authority to determine the number of Units to be covered by each
Option, the purchase price therefor, and the Restricted Period and other
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.

(i)    Exercise Price. The exercise price per Unit purchasable under an Option
that does not provide for the deferral of compensation under the 409A
Regulations shall be determined by the Committee at the time the Option is
granted but, except with respect to Substitute Awards, may not be less than the
Fair Market Value of a Unit as of the date of grant of the Option (or in the
case of an ISO granted to an individual who owns equity possessing more than 10%
of the total combined voting power of all classes of equity of the Company or
its parent or any of its subsidiaries, 110% of the Fair Market Value of a Unit
on the date of grant). For purposes of this Section 6(b)(i), the Fair Market
Value of a Unit shall be determined as of the date of grant. Notwithstanding the
foregoing, the exercise price per Unit purchasable under a Nonstatutory Option
that does not provide for the deferral of compensation by reason of satisfying
the short-term deferral rule set forth in the 409A Regulations or that is
compliant with Section 409A of the Code shall be determined by the Committee at
the time the Option is granted.

 

8



--------------------------------------------------------------------------------

(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance conditions or other events, and the method
or methods by which payment of the exercise price with respect thereto may be
made or deemed to have been made, which may include, without limitation, cash,
check acceptable to the Committee, withholding Units from an Award, a
“cashless-broker” exercise through procedures approved by the General Partner or
the Company, or any combination of the above methods, having a Fair Market Value
on the exercise date equal to the relevant exercise price. No Option may be
exercisable for a period of more than ten years following the date of grant of
the Option (or in the case of an ISO granted to an individual who owns equity
possessing more than 10% of the total combined voting power of all classes of
equity of the Company or its parent or any of its subsidiaries, for a period of
more than five years following the date of grant of an ISO). Notwithstanding the
foregoing, with respect to a Nonstatutory Option that does not provide for the
deferral of compensation by reason of satisfying the short-term deferral rule
set forth in the 409A Regulations or that is compliant with Section 409A of the
Code, the period during which such Nonstatuory Option is exercisable shall be
determined by the Committee at the time the Option is granted

(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or service to the
General Partner or the Company and their Affiliates, or membership on the Board
or the board of directors of an Affiliate, whichever is applicable, for any
reason during the applicable Restricted Period, all unvested Options shall be
forfeited by the Participant. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Options;
provided that the waiver contemplated under this Section 6(b)(iii) shall be
effective only to the extent that such waiver will not cause the Participant’s
Options that are designed to satisfy Section 409A of the Code to fail to satisfy
such Section.

(iv)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. ISOs may only be
granted to individuals who are Employees of the Company or of a parent or
subsidiary corporation of the Company. Except as otherwise provided in
Section 7, no term of the Plan relating to ISOs (including any UAR in tandem
therewith) shall be interpreted, amended, or altered, nor shall any discretion
or authority granted under the Plan be exercised, so as to disqualify either the
Plan or any ISO under Section 422 of the Code unless the Participant has first
requested the change that will result in such disqualification. ISOs shall not
be granted more than ten years after the earlier of the adoption of the Plan or
the approval by the Plan by the Company’s equityholders. Notwithstanding the
foregoing, to the extent that aggregate Fair Market Value of Units subject to an
ISO and the aggregate Fair Market Value of Units of any parent or subsidiary
corporation (within the meaning of Sections 424(e) and (f) of the Code) subject
to any other incentive stock options of the Company or a parent or subsidiary
corporation (within the meaning of Sections 424(e) and (f) of the Code) that are
exercisable for the first time by a Participant during any calendar year exceeds
$100,000 or such other amount as may be prescribed under Section 422 of the
Code, such excess shall be treated as a Nonstatutory Option in accordance with
the Code. As used in the

 

9



--------------------------------------------------------------------------------

previous sentence, Fair Market Value shall be determined as of the date the ISO
is granted. If a Participant shall make any disposition of Units issued pursuant
to an ISO under the circumstances described in Section 421(b) of the Code
(relating to disqualifying dispositions), the Participant shall notify the
Company of such disposition within the time provided to do so in the applicable
award agreement.

(c)    Unit Appreciation Rights. The Committee may grant Unit Appreciation
Rights that are intended to comply with Section 1.409A-l(b)(5)(i)(B) of the 409A
Regulations only to Employees, Consultants or Directors performing services on
the date of grant for the Company or a corporation or other type of entity in a
chain of corporations or other entities in which each corporation or other
entity has a “controlling interest” in another corporation or entity in the
chain, starting with the Company and ending with the corporation or other entity
for which the Employee, Consultant or Director performs services. For purposes
of this Section 6(c), “controlling interest” means (i) in the case of a
corporation, ownership of stock possessing at least 50% of total combined voting
power of all classes of stock of such corporation entitled to vote or at least
50% of the total value of shares of all classes of stock of such corporation;
(ii) in the case of a partnership, ownership of at least 50% of the profits
interest or capital interest of such partnership; (iii) in the case of a sole
proprietorship, ownership of the sole proprietorship; or (iv) in the case of a
trust or estate, ownership of an actuarial interest (as defined in
Section 1.414(c)-2(b)(2)(ii) of the 409A Regulations) of at least 50% of such
trust or estate. The Committee may grant Unit Appreciation Rights that are
otherwise exempt from or compliant with Section 409A of the Code to any eligible
Employee, Consultant, or Director. The Committee shall have the authority to
determine the Employees, Consultants, and Directors to whom Unit Appreciation
Rights shall be granted, the number of Units to be covered by each grant,
whether Units or cash shall be delivered upon exercise, the exercise price
therefor and the conditions and limitations applicable to the exercise of the
Unit Appreciation Rights, including the following terms and conditions and such
additional terms and conditions as the Committee shall determine, that are not
inconsistent with the provisions of the Plan.

(i)    Exercise Price. The exercise price per Unit Appreciation Right that does
not provide for the deferral of compensation under the 409A Regulations shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but, except with respect to Substitute Awards, may not be less than the Fair
Market Value of a Unit as of the date of grant of the Unit Appreciation Right.
For purposes of this Section 6(c)(i), the Fair Market Value of a Unit shall be
determined as of the date of grant. Notwithstanding the foregoing, the exercise
price per Unit Appreciation Right that does not provide for the deferral of
compensation by reason of satisfying the short-term deferral rule set forth in
the 409A Regulations or that is compliant with Section 409A of the Code shall be
determined by the Committee at the time the Unit Appreciation Right is granted.

(ii)    Time of Exercise. The Committee shall determine the Restricted Period
and the time or times at which a Unit Appreciation Right may be exercised in
whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance conditions or other events.

 

10



--------------------------------------------------------------------------------

(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or service to the
General Partner, the Company, and their Affiliates or membership on the Board or
the board of directors of an Affiliate, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding Unit Appreciation
Rights awarded to the Participant shall be automatically forfeited on such
termination. The Committee may, in its discretion, waive in whole or in part
such forfeiture with respect to a Participant’s Unit Appreciation Rights.

(d)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.

(i)    UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that the distributions or dividends made by the
Company with respect to the Restricted Units shall be subject to the same
forfeiture and other restrictions as the Restricted Unit and, if restricted,
such distributions or dividends shall be held, without interest, until the
Restricted Unit vests or is forfeited, with the UDR being paid or forfeited at
the same time, as the case may be. In addition, the Committee may provide that
such distributions or dividends be used to acquire additional Restricted Units
for the Participant. Such additional Restricted Units may be subject to such
vesting and other terms as the Committee may prescribe. Absent such a
restriction on the UDRs in the Award Agreement, UDRs shall be paid to the holder
of the Restricted Unit without restriction at the same time as cash
distributions or dividends are paid by the Company to its unitholders or
shareholders. Notwithstanding the foregoing, UDRs shall only be paid in a manner
that is either exempt from or in compliance with Section 409A of the Code.

(ii)    Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with or services
to the General Partner, the Company, and their Affiliates, or membership on the
Board or the board of directors of an Affiliate, whichever is applicable, for
any reason during the applicable Restricted Period, all outstanding, unvested
Restricted Units and Phantom Units awarded to the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units; provided that the waiver
contemplated under this Section 6(d)(ii) shall be effective only to the extent
that such waiver will not cause the Participant’s Restricted Units and/or
Phantom Units that are designed to satisfy Section 409A of the Code to fail to
satisfy such Section.

(iii)    Lapse of Restrictions.

(A)    Phantom Units. Except as otherwise provided in the applicable Award
Agreement, no later than the 15th calendar day following the vesting of each
Phantom Unit, subject to the provisions of Section 8(b), the

 

11



--------------------------------------------------------------------------------

Participant shall be entitled to settlement of such Phantom Unit and shall
receive one Unit or an amount in cash equal to the Fair Market Value of a Unit
(for purposes of this Section 6(d)(iii), as calculated on the last day of the
Restricted Period), as determined by the Committee in its discretion.

(B)    Restricted Units. Upon the vesting of each Restricted Unit, subject to
satisfying the tax withholding obligations of Section 8(b), the Participant
shall be entitled to have the restrictions removed from his or her Award so that
the Participant then holds an unrestricted Unit.

(e)    Unit Awards. The Committee shall have the authority to grant a Unit Award
under the Plan to any Employee, Consultant, or Director in a number determined
by the Committee in its discretion, as a bonus or additional compensation or in
lieu of cash compensation the individual is otherwise entitled to receive, in
such amounts as the Committee determines to be appropriate.

(f)    Other Unit Based Awards; Cash Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Employees, Consultants,
or Directors such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Units,
as deemed by the Committee to be consistent with the purposes of this Plan,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Units, purchase rights for Units,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Committee, and Awards valued by reference to the
book value of Units or the value of securities of or the performance of
specified Affiliates of the General Partner or the Company. The Committee shall
determine the terms and conditions of such Other Unit Based Awards. Units
delivered pursuant to an Other Unit Based Award in the nature of a purchase
right granted under this Section 6(f) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including, without
limitation, cash, Units, other Awards, or other property, as the Committee shall
determine. Cash Awards, as an element of or supplement to, or independent of any
other Award under this Plan, may also be granted pursuant to this Section 6(f).

(g)    DERs. To the extent provided by the Committee, in its discretion, an
Employee, Consultant or Director may be granted a stand-alone DER, or another
Award (other than a Restricted Unit or Unit Award) granted to an Employee,
Consultant, or Director may include a tandem DER grant, in either case, which
may provide that such DERs shall be paid directly to the Participant, be
reinvested into additional Awards, be credited to a bookkeeping account (with or
without interest in the discretion of the Committee), be subject to the same
vesting restrictions as the tandem Award (if any), or be subject to such other
provisions or restrictions as determined by the Committee in its discretion.
Absent a contrary provision in the Award Agreement, DERs shall be paid to the
Participant without restriction at the same time as ordinary cash distributions
or dividends are paid by the Company to its unitholders or shareholders.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

(h)    Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Consultants, or
Directors as a result of a merger, consolidation, or acquisition by the Company
or an Affiliate of another entity or the assets of another entity. Such
Substitute Awards that are Options or Unit Appreciation Rights may have exercise
prices less than the Fair Market Value of a Unit on the date of the substitution
if such substitution complies with Section 409A of the Code and the 409A
Regulations and other applicable laws and exchange rules.

(i)    Performance Awards. The right of an Employee, Consultant or Director to
receive a grant, and the right of a Participant to exercise or receive a
settlement of any Award, and the vesting or timing thereof, may be subject to
such performance conditions as may be specified by the Committee.

(i)    Performance Goals Generally. The performance conditions for such
Performance Awards shall consist of one or more business criteria or individual
performance criteria and a targeted level or levels of performance with respect
to each of such criteria, as specified by the Committee consistent with this
Section 6(i). The Committee may determine that such Performance Awards shall be
granted, exercised, vested and/or settled upon achievement of any one
performance condition or that two or more performance conditions must be
achieved as a condition to grant, exercise, vesting and/or settlement of such
Performance Awards. The Committee may establish any such performance conditions
and goals based on one or more business criteria for the General Partner and/or
the Company, on a consolidated basis, and/or for specified Affiliates or
business or geographical units of the Company, or other measures of performance,
as determined to be appropriate by the Committee in its discretion, which
include (but are not limited to) one or more of the following: (A) earnings per
Unit or share, (B) revenues, (C) cash flow, (D) cash flow from operations,
(E) cash flow return, (F) return on net assets, (G) return on assets, (H) return
on investment, (I) return on capital, (J) return on equity, (K)economic value
added, (L) operating margin, (M) contribution margin, (N) net income, (O) net
income per Unit, (P) pretax earnings, (Q) pretax earnings before interest,
depreciation and amortization, (R) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items,
(S) total unitholder or shareholder return, (T) debt reduction, (U) market
share, (V) change in the Fair Market Value of the Units, (W) operating income,
and (X) any of the above goals determined on an absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies. Performance conditions may differ for
Performance Awards granted to any one Participant or to different Participants.

(ii)    Performance Periods. Achievement of performance conditions in respect of
such Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee. Performance goals shall be established by
the Committee.

 

13



--------------------------------------------------------------------------------

(iii)    Settlement. At the end of the applicable performance period, the
Committee shall determine the amount, if any, of the potential Performance Award
that will be granted or that will become vested, exercised and/or settled and,
unless otherwise specified in an applicable Award Agreement, any such amounts
shall be paid to the Participant no later than March 15 of the year following
the year that included the last day of the performance period. Settlement of
such Performance Awards shall be in cash, Units, other Awards or other property,
in the discretion of the Committee. The Committee may, in its discretion, reduce
or increase the amount of a settlement otherwise to be made in connection with
such Performance Awards. The Committee shall specify the circumstances in which
such Performance Awards shall be paid or forfeited in the event of termination
of employment by the Participant prior to the end of a performance period or
settlement of Performance Awards.

(j)    Certain Provisions Applicable to Awards.

(i)    Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to, in substitution for, or in tandem with other Awards or
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards. If an Award is granted in substitution or exchange for
another Award, the Committee shall require the surrender of such other Award in
consideration for the grant of the new Award. Awards under the Plan may be
granted in lieu of cash compensation, including in lieu of cash amounts payable
under other plans of the General Partner, the Company, or any Affiliate, in
which the value of Units subject to the Award is equivalent in value to the cash
compensation, or in which the exercise price, grant price, or purchase price of
the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Units minus the value of the cash compensation
surrendered. Awards granted pursuant to the preceding sentence shall be
designed, awarded and settled in a manner that does not result in additional
taxes under Section 409A the Code and the 409A Regulations.

(ii)    Limits on Transfer of Awards.

(A)    Except as provided in Section 6(j)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution. Notwithstanding anything
to the contrary in this Section 6(j)(ii), an ISO shall not be transferable other
than by will or the laws of descent and distribution.

(B)    Except as provided in Section 6(j)(ii)(C) below, no Award and no right
under any such Award may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the General Partner, the Company, or any
Affiliate.

 

14



--------------------------------------------------------------------------------

(C)    To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.

(iii)    Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.

(iv)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan, any applicable Award Agreement and applicable law, payments to be
made by the General Partner, the Company, or any Affiliate upon the exercise of
an Option or other Award or settlement of an Award may be made in such forms as
the Committee shall determine, including without limitation cash, Units, other
Awards or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis; provided, however, that any such deferred
payment will be set forth in the agreement evidencing such Award and/or
otherwise made in a manner that will not result in additional taxes under
Section 409A the Code and the 409A Regulations. Except as otherwise provided
herein, the settlement of any Award may be accelerated, and cash paid in lieu of
Units in connection with such settlement, in the discretion of the Committee or
upon occurrence of one or more specified events (in addition to a Change of
Control). Installment or deferred payments may be required by the Committee
(subject to Section 7(a) of the Plan, including the consent provisions thereof
in the case of any deferral of an outstanding Award not provided for in the
original Award Agreement) or permitted at the election of the Participant on
terms and conditions established by the Committee and in compliance with
Section 409A the Code and the 409A Regulations. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of DERs or other
amounts in respect of installment or deferred payments denominated in Units.
This Plan shall not constitute an “employee benefit plan” for purposes of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended.

(v)    Evidencing Units. The Units or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including, but not limited to, in the form of
a certificate issued in the name of the Participant or by book entry, electronic
or otherwise and shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal,
state or other laws, and the Committee may cause a legend or legends to be
inscribed on any such certificates to make appropriate reference to such
restrictions.

(vi)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

 

15



--------------------------------------------------------------------------------

(vii)    Delivery of Units or other Securities and Payment by Participant.
Notwithstanding anything in the Plan or any Award Agreement to the contrary,
delivery of Units pursuant to the exercise, vesting and/or settlement of an
Award may be deferred for any period during which, in the good faith
determination of the Committee, the General Partner or the Company is not
reasonably able to obtain Units to deliver pursuant to such Award without
violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the General Partner or the Company.

(viii)    Additional Agreements. Each Employee, Consultant or Director to whom
an Award is granted under this Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of employment or
service to a general release of claims and/or a noncompetition agreement in
favor of the General Partner, the Company, and their Affiliates, with the terms
and conditions of such agreement(s) to be determined in good faith by the
Committee.

(ix)    Termination of Employment. Except as provided herein, the treatment of
an Award upon a termination of employment or any other service relationship by
and between a Participant and the General Partner, the Company, or any Affiliate
shall be specified in the Award Agreement controlling such Award.

(x)    Compliance with Law. Each Participant who receives an Award under this
Plan shall not sell or otherwise dispose of any Unit that is acquired upon grant
or vesting of an Award in any manner that would constitute a violation of any
applicable federal or state securities laws, the Plan or the rules, regulations
or other requirements of the SEC or any stock exchange upon which the Units are
then listed.

Section 7.    Amendment and Termination. Except to the extent prohibited by
applicable law:

(a)    Amendments to the Plan and Awards. Except as required by applicable law
or the rules of the principal securities exchange, if any, on which the Units
are traded, the Board or the Committee may amend, alter, suspend, discontinue,
or terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
(i) no change, other than pursuant to Section 7(b), 7(c), 7(d), 7(e), or 7(g)
below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant;
and (ii) no such waiver, amendment or alternation contemplated under this
Section 7(a) shall be effective if such waiver, amendment or alternation would
subject a Participant to additional taxes under Section 409A of the Code.

 

16



--------------------------------------------------------------------------------

(b)    Subdivision or Consolidation of Units. The terms of an Award and the
number of Units authorized pursuant to Section 4(a) for issuance under the Plan
shall be subject to adjustment from time to time, in accordance with the
following provisions:

(i)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Unit split, by the issuance of a distribution
or dividend on Units payable in Units, or otherwise) the number of Units then
outstanding into a greater number of Units or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate, (A) the
maximum number of Units available for the Plan or in connection with Awards as
provided in Section 4(a) shall be increased proportionately, and the kind of
Units or other securities available for the Plan shall be appropriately
adjusted, (B) the number of Units (or other kind of securities) that may be
acquired under any then outstanding Award shall be increased proportionately,
and (C) the price (including the exercise price) for each Unit (or other kind of
securities) subject to then outstanding Awards shall be reduced proportionately,
without changing the aggregate purchase price or value as to which outstanding
Awards remain exercisable or subject to restrictions.

(ii)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Unit split, or otherwise) the number of
Units then outstanding into a lesser number of Units, then, as appropriate,
(A) the maximum number of Units for the Plan or available in connection with
Awards as provided in Section 4(a) shall be decreased proportionately, and the
kind of Units or other securities available for the Plan shall be appropriately
adjusted, (B) the number of Units (or other kind of securities) that may be
acquired under any then outstanding Award shall be decreased proportionately,
and (C) the price (including the exercise price) for each Unit (or other kind of
securities) subject to then outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

(iii)    Whenever the number of Units subject to outstanding Awards and the
price for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, the
change in price and the change in the number of Units, other securities, cash,
or property subject to each Award after giving effect to the adjustments. The
Committee shall promptly provide each affected Participant with such notice.

(iv)    Adjustments under Sections 7(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.

(c)    Recapitalizations. If the Company recapitalizes, reclassifies its equity
securities, or otherwise changes its capital structure (a “recapitalization”)
without a Change of Control, the number and class of Units covered by an Award
theretofore granted shall be

 

17



--------------------------------------------------------------------------------

adjusted so that such Award shall thereafter cover the number and class of Units
or other securities to which the holder would have been entitled pursuant to the
terms of the recapitalization if, immediately prior to the recapitalization, the
holder had been the holder of record of the number of Units then covered by such
Award and the Unit limitation provided in Section 4(a) shall be adjusted in a
manner consistent with the recapitalization.

(d)    Additional Issuances. Except as expressly provided herein, the issuance
by the General Partner or the Company of units of any class or securities
convertible into units of any class, for cash, property, labor or services, upon
direct sale, upon the exercise of rights or warrants to subscribe therefor, or
upon conversion of units or obligations of the General Partner or Company
convertible into such units or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of Units subject to Awards theretofore granted
or the purchase price per Unit, if applicable.

(e)    Change of Control. Notwithstanding any other provisions of the Plan or
any Award Agreement to the contrary, upon a Change of Control, the Committee,
acting in its sole discretion without the consent or approval of any holder, may
affect one or more of the following alternatives, which may vary among
individual holders and which may vary among Awards: (i) remove any applicable
forfeiture restrictions on any Award; (ii) accelerate the time of exercisability
or the time at which the Restricted Period shall lapse to a specified date,
before or after such Change of Control, specified by the Committee, after which
specified date all unexercised Awards and all rights of holders thereunder shall
terminate; (iii) provide for a cash payment with respect to outstanding Awards
by requiring the mandatory surrender to the General Partner or the Company by
selected holders of some or all of the outstanding Awards held by such holders
(irrespective of whether such Awards are then subject to a Restricted Period or
other restrictions pursuant to the Plan) as of a date, before or after such
Change of Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Awards (with respect to all shares subject to such
Awards) and pay to each holder an amount of cash per Unit equal to the amount
calculated in Section 7(f) (the “Change of Control Price”) less the exercise
price, if any, applicable to such Awards; provided, however, that to the extent
the exercise price of an Option or a Unit Appreciation Right exceeds the Change
of Control Price, no consideration will be paid with respect to that Award;
(iv) cancel Awards that remain subject to a Restricted Period as of the date of
a Change of Control without payment of any consideration to the Participant for
such Awards; or (v) make such adjustments to Awards then outstanding as the
Committee deems appropriate to reflect such Change of Control (including, but
not limited to, the substitution, assumption, or continuation of Awards by the
successor company or a parent or subsidiary thereof for new awards); provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Awards then outstanding.

(f)    Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to unitholders or
shareholders in any merger or consolidation, (ii) the per Unit value of the
Units immediately before the Change of Control without regard to assets sold in
the Change of Control and assuming the General Partner or the Company, as
applicable, has received the consideration paid for the assets in the case of a
sale of the assets, (iii) the amount distributed per Unit in a dissolution
transaction, (iv) the price per Unit offered to unitholders or

 

18



--------------------------------------------------------------------------------

shareholders in any tender offer or exchange offer whereby a Change of Control
takes place, or (v) if such Change of Control occurs other than pursuant to a
transaction described in clauses (i), (ii), (iii), or (iv) of this Section 7(f),
the Fair Market Value per Unit of the Units that may otherwise be obtained with
respect to such Awards or to which such Awards track, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards. In the event that the consideration
offered to unitholders or shareholders of the Company in any transaction
described in this Section 7(f) or Section 7(e) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.

(g)    Impact of Events on Awards Generally. In the event of changes in the
outstanding Units by reason of a recapitalization, reorganization, merger,
consolidation, combination, exchange or other relevant change in capitalization
occurring after the date of the grant of any Award and not otherwise provided
for by this Section 7, any outstanding Awards and any Award Agreements
evidencing such Awards shall be subject to adjustment by the Committee at its
discretion, which adjustment may, in the Committee’s discretion, be described in
the Award Agreement and may include, but not be limited to, adjustments as to
the number and price of Units or other consideration subject to such Awards,
accelerated vesting (in full or in part) of such Awards, conversion of such
Awards into awards denominated in the securities or other interests of any
successor Person, or the cash settlement of such Awards in exchange for the
cancellation thereof or the cancellation of unvested Awards with or without
consideration. In the event of any such change in the outstanding Units, the
aggregate number of Units available under this Plan may be appropriately
adjusted by the Committee, whose determination shall be conclusive.

Section 8.    General Provisions.

(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Committee, the Company, the General Partner or an Affiliate is
authorized to deduct, withhold, or cause to be deducted or withheld, from any
Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount (in cash, Units,
Units that would otherwise be issued pursuant to such Award or other property)
of any applicable taxes payable in respect of the grant or settlement of an
Award, its exercise, the lapse of restrictions thereon, or any other payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the General Partner, the Company, or Affiliate to
satisfy its withholding obligations for the payment of such taxes; provided,
that if such tax obligations are satisfied through the withholding of Units that
are otherwise issuable to the Participant pursuant to an Award (or through the
surrender of Units by the Participant to the Company or Affiliate), the maximum
number of Units that may be so withheld (or surrendered) shall be the number of
Units that have an aggregate Fair Market Value on the date of withholding or
surrender equal to the aggregate amount of such tax liabilities determined based
on the greatest withholding rates for U.S. federal, state, and/or local tax
purposes, including payroll taxes, that may be utilized without creating

 

19



--------------------------------------------------------------------------------

adverse accounting treatment for the Company with respect to such Award, as
determined by the Committee. Notwithstanding the foregoing, with respect to any
Participant who is subject to Rule 16b-3, such tax withholding automatically
shall be effected by the General Partner or the Company either by (i) “netting”
or withholding Units otherwise deliverable to the Participant on the vesting or
payment of such Award, or (ii) requiring the Participant to pay, or to make
suitable arrangement to pay, an amount equal to the applicable taxes payable in
cash; provided, however, that application of this clause (ii) shall only be
effected by approval of the Committee.

(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
General Partner, the Company, or any Affiliate, to continue providing consulting
services, or to remain on the Board, as applicable. Furthermore, the General
Partner, the Company, or an Affiliate may at any time dismiss a Participant from
employment or his or her service relationship free from any liability or any
claim under the Plan unless otherwise expressly provided in the Plan, any Award
Agreement or other agreement.

(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.

(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to
Section 16(b) of the Exchange Act) or Section 422 of the Code (with respect to
ISOs), then those conflicting terms or provisions shall be deemed inoperative to
the extent they so conflict with the requirements of Rule 16b-3 (unless the
Board or the Committee, as appropriate, has expressly determined that the Plan
or such Award should not comply with Rule 16b-3) or Section 422 of the Code, in
each case, only to the extent Rule 16b-3 or Section 422 of the Code is
applicable. With respect to ISOs, if the Plan does not contain any provision
required to be included herein under Section 422 of the Code, that provision
shall be deemed to be incorporated herein with the same force and effect as if
that provision had been set out at length herein; provided, further, that to the
extent any Option that is intended to qualify as an ISO cannot so qualify, that
Option (to that extent) shall be deemed a Nonstatutory Option for all purposes
of the Plan.

(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Company or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the General Partner or the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.

 

20



--------------------------------------------------------------------------------

(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the General Partner, the Company, or any Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the General Partner, the Company, or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
general unsecured creditor of the General Partner, the Company, or such
Affiliate.

(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.

(i)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the General Partner and the Company
shall be relieved of any further liability for payment of such amounts.

(k)    Allocation of Costs. Nothing herein shall be deemed to override, amend,
or modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the General Partner, the Company, and any Affiliate regarding the
sharing of costs between those entities.

(l)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.

(m)    Compliance with Section 409A. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from Section 409A of the Code and the 409A Regulations, and Awards will be
operated and construed accordingly. In no event will any action taken by the
Committee pursuant to Section 7 hereof result in the creation of nonqualified
deferred compensation within the meaning of Section 409A of the Code or the 409A
Regulations or in the imposition of additional taxes on Participants under
Section 409A of the Code. The applicable provisions of Section 409A the Code and
the 409A Regulations are hereby incorporated by reference and shall control over
any Plan or Award Agreement provision in conflict therewith.

(n)    Specified Employee under Section 409A of the Code. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A of the Code and the 409A Regulations)
becomes entitled to a payment under an Award which is a 409A Award on account of
a “separation from service” (as defined under

 

21



--------------------------------------------------------------------------------

Section 409A of the Code and the 409A Regulations), to the extent required by
the Code, such payment shall not occur until the date that is six months plus
one day from the date of such separation from service. Any amount that is
otherwise payable within the six-month period described herein will be
aggregated and paid in a lump sum without interest.

(o)    No Guarantee of Tax Consequences. The Committee will attempt to structure
Awards with terms and conditions and to exercise its powers and authority under
the Plan in a manner that will not result in adverse tax consequences to
Participants under any applicable laws; however, none of the Board, the
Committee, the Company, nor the General Partner or any Affiliate thereof makes
any commitment or guarantee that any federal, state, local or other tax
treatment will (or will not) apply or be available to any Participant.

(p)    Clawback. This Plan is subject to any written clawback policies the
General Partner or the Company, with the approval of the Board, may adopt. Any
such policy may subject a Participant’s Awards and amounts paid or realized with
respect to Awards under this Plan to reduction, cancellation, forfeiture or
recoupment if certain specified events or wrongful conduct occur, including but
not limited to an accounting restatement due to the Company’s material
noncompliance with financial reporting regulations or other events or wrongful
conduct specified in any such clawback policy adopted to conform to the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and rules
promulgated thereunder by the SEC and that the General Partner or the Company
determines should apply to this Plan.

Section 9.    Term of the Plan. The Plan shall be effective on the Effective
Date and shall continue until the earliest of (a) the date terminated by the
Board, (b) all Units available under the Plan have been delivered to
Participants, or (c) the 10th anniversary of the Effective Date. However, any
Award granted prior to such termination, and the authority of the Board or
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award in accordance with
the terms of this Plan, shall extend beyond such termination date until the
final disposition of such Award.

 

22